Citation Nr: 1611336	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  07-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from June 24, 1993 to May 14, 2014 for cervical spine arthritis with degenerative changes.

2.  Entitlement to an initial rating in excess of 20 percent beginning on May 14, 2014 for cervical spine arthritis with degenerative changes.

3.  Entitlement to an effective date prior to March 4, 2002, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION


The Veteran served on active duty from December 1950 to October 1952 and had periods of active duty for training (ACDUTRA) in the Reserve from February 1956 to September 1990.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, the Board granted an earlier effective date of June 24, 1993 for the grant of service connection and the RO increased the initial rating to 20 percent, effective May 14, 2014.  See BVA Decision received January 28, 2011 and Rating Decision - Narrative received January 21, 2015.

The Board previously remanded this case in February 2008, January 2011, and July 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Records stored electronically in Virtual VA have also been considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an earlier effective date for the grant of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  At no time during the period prior to May 14, 2014 has the Veteran's cervical spine disability been manifested by more than mild limitation of motion and pain; there is no evidence of flare-ups or other factors approximating moderate symptoms, or muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour.

2.  At no time since May 14, 2014, has the cervical spine disability been manifested by flexion limited 15 degrees or less or ankylosis of the cervical spine.


CONCLUSION OF LAW

An initial rating in excess of 10 percent prior to May 14, 2014 or in excess of 20 percent since May 14, 2014 for cervical spine arthritis with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5293 (2002); Codes 5287, 5290 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5235 through 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for the Veteran's cervical spine disability.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, to the extent that there is any defect in, or non-compliance with the statutorily prescribed notice requirements with respect to the issue adjudicated on the merits herein, these deficits are deemed to be non-prejudicial to this claim.

VA also has a duty to assist the Veteran in the development of his claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA and service treatment records have been obtained and there is no outstanding evidence that has been identified that has not otherwise been obtained.  Pursuant to the Board's July 2015 remand, the Veteran was asked, in a July 2015 correspondence, to identify outstanding treatment records, but a response was not received.  A VA examination was also performed in May 2014 that is sufficient to rating the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication in the record that the disability has worsened since his last examination.

Based on the foregoing, the Board finds that VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required in this regard.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

As a result of an earlier effective date being established for the grant of service connection for the Veteran's low back disability, the Board must consider current as well as prior versions of the rating criteria pertaining to the spine that have been in effect since June 24, 1993.  These changes occurred effective September 23, 2002, and September 26, 2003.  

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

Prior to September 26, 2003, under Diagnostic Code 5290, limitation of motion of the cervical spine warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).

Prior to September 23, 2002, under Diagnostic Code 5293, mild intervertebral disc syndrome (IVDS) warrants a 10 percent disability rating, moderate IVDS with recurring attacks warrants a 20 percent disability rating, severe IVDS with recurring attacks and intermittent relief warrants a 40 percent disability rating, and pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief warrant a 60 percent disability evaluation.   38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under the revised Diagnostic Code 5293 in effect from September 23, 2002, intervertebral disc syndrome may be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Note (1) to the new version of Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so." Id.  

The criteria for rating intervertebral disc syndrome were again revised effective September 26, 2003 and remains in effect to the present.  This change required it be evaluated under a new General Formula for Rating Diseases and Injuries of the Spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Code 5243 (2015).

Beginning September 26, 2003, schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine.  38 C.F.R. § 4.71a (2015). 

The General Rating Formula criteria pertinent to cervical spine disabilities provides that a 10 percent rating is warranted when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour or, vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id. 

A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.  Id.

Note (1) provides that associated objective neurologic abnormalities are to be rated separately.  

Note (2) provides that the combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the cervical spine consists of forward flexion, extension, and bilateral lateral flexion from 0 to 45 degrees, bilateral lateral rotation to 80 degrees.  38 C.F.R. § 4.71a, Plate V (2015).  The normal combined normal range of motion of the cervical is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015). 

Note (5) provides that for VA purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure on the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral (0 degrees) always represents favorable ankylosis.

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015). 

Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2015).

For the period prior to May 14, 2014, the Board finds that the Veteran's cervical spine disability warrants no greater than the currently assigned 10 percent rating.

Despite the record containing a large number of treatment records during this period, very few pertain directly to the cervical spine and of these records the complaints and findings reported are most consistent with mild disability.

The earliest post-service record is in October 1991 shows the Veteran had full range of neck motion, but with pain. He could touch his chin to his chest and extend his head back to 50 degrees.  There was no limitation in bilateral rotation and bending was limited to 30 degrees bilaterally.  See VA Examination received October 2, 1991.

A January 2002 VA treatment record indicates the Veteran developed some neck pain after some exercises.  On physical examination, there was minimally decreased motion in lateral rotation of the cervical spine.  See page 89 of Medical Treatment Record - Government Facility received December 9, 2004.

An April 2004 MRI of the cervical spine revealed degenerative changes with mild to moderate spinal stenosis at C6-7, results of a diffuse disc bulge combined with facet arthropathy and ligamentous hypertrophy.  See Medical Treatment Record - Non-Government Facility received November 3, 1998.

Additional treatment records in 2004 and 2005 note complaints of pain radiating from his neck.  There was no evidence of stiffness and no ranges of motion studies were reported.  See pages 1 to 3 of Medical Treatment Record - Government Facility received May 6, 2005 and page 5 of Medical Treatment Record - Government Facility received May 20, 2005.

A June 2006 neurology note indicates the Veteran had normal range of motion in his neck.  See page 152 of CAPRI records received July 28, 2015.

The Veteran is not shown to have any significant cervical spine symptoms during this period and the range of motion at most was shown to be minimally reduced.  Even in October 2001 when the Veteran listed his musculoskeletal complaints, he only reported having chronic musculoskeletal pain in his wrists and low back; he did not include the cervical spine.  See page 130 of Medical Treatment Record - Government Facility received May 6, 2005.  Therefore, under the former version of the criteria only a 10 percent rating is warranted for slight limitation of motion under Code 5290.

While range of motion studies are not reported from June 1993 to May 2014, no greater than a 10 percent rating is assignable under the general formula that has been in effect since September 2003 as only a minimal decrease in lateral rotation was noted.  There were also no reports of guarding or muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour.

There is no evidence in these records that other factors, such as painful motion, flare-ups, fatigability, incoordination, weakened movement, and reduction of normal excursion of movements were present or produced additional impairment  to suggest the disability met or approximated the criteria for a higher rating.  

The Veteran was noted to have some radiating pain from his neck and some sensory deficits, but the records indicate that these symptoms were most likely the result of peripheral neuropathy or right shoulder arthritis rather than the cervical spine disability.  See pages 1 to 3 of Medical Treatment Record - Government Facility received May 6, 2005 and page 5 of Medical Treatment Record - Government Facility received May 20, 2005.

With regard to Code 5293, the cervical spine disability is not shown to include IVDS, therefore, rating the disability under this code is not necessary.  Even if the disability were to be rated by analogy under this code under each version of the criteria it would not result in a rating higher than 10 percent since only the mild symptoms were shown and there was no evidence of incapacitating episodes.  

For the period beginning May 14, 2014, the Board has considered all versions of the rating criteria and finds that the cervical spine disability does not warrant a rating in excess of 20 percent.  

On May 2014 VA examination, the Veteran complained of neck stiffness and pain that ranged for 4/10 to 10/10.  There was constant throbbing that was at times increased by activity.  Flare-ups were reported to occur with activity and last up to half the day, but it was noted that they also resolved with lying down and resting.  

Range of motion studies revealed flexion to 40 degrees with painful motion beginning at 20 degrees, and extension to 35 degrees with painful motion beginning at 20 degrees.  Right lateral flexion was to 20 degrees with painful motion beginning at 10 degrees and left lateral flexion was to 15 degrees with painful motion beginning at 10 degrees.  Right lateral rotation was to 20 degrees with painful motion beginning at 20 degrees and left lateral rotation was to 30 degrees with painful motion beginning at 30 degrees.  

The Veteran was able to perform repetitive use testing, which demonstrated forward flexion to 40 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 40 degrees.  Contributing factors for functional loss and functional impairment were less movement than normal, excess fatigability, pain on movement, and lack of endurance.  There were no muscle spasms or guarding that resulted in an abnormal gait or spinal contour, and there was no localized tenderness.  Muscle testing was 5/5 in the wrists, elbows and fingers; reflexes were normal; and sensory examination was normal.  There was no evidence of radiculopathy or ankylosis, and the Veteran did not use any assistive device.  The examiner indicated that the cervical spine disorder did not impact the Veteran's ability to work.

The examiner also indicated that under Mitchell criteria, functional loss due to pain resulted in flexion to 20 degrees, extension to 15 degrees, bilateral lateral flexion to 10 degrees and bilateral rotation to 20 degrees.

The range of motion studies noted on the May 2014 VA examination are consistent with a 20 percent rating under the general formula as forward flexion was greater than 15 degrees.  There was no evidence of cervical spine ankylosis.  Moreover, under the "old" Code 5290, the limitation of motion demonstrated on examination is consistent with moderate impairment.  There was no significant degree of loss of motion in most ranges, particularly extension and flexion.

Regarding factors contemplated in DeLuca and in 38 C.F.R. §§ 4.40 and 4.45, there was only minimal change in the range of motion studies after repetitive use and even with additional functional impairment due to pain, the range of motion was not limited to 15 degrees of forward flexion.  The Veteran's report of flare-ups were essentially dependent on the level of activity and could vary widely in duration, but there is no indication that they were frequent enough to produce functional impairment that more closely approximated functional impairment the equivalent to limitation of motion to 15 degrees of forward flexion or severe limitation of motion.  The 20 degree loss of flexion specifically considered the Veteran's complaints of pain on motion and functional loss.

The examiner also noted there was no evidence of radiculopathy, so the Veteran does not have separately ratable neurological manifestations.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Gilbert, supra.

III. Extraschedular Consideration

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id.  

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that renders the available schedular evaluations inadequate.  As discussed above, a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and contemplate additional factors such as flare-ups and painful motion and the additional impairment they may produce.  Where a higher level of disability has been shown, the criteria had allowed for a higher rating to be assigned.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for the disability on appeal.  Even if this were not so, the evidence does not show the disability exhibits an exceptional disability picture.  In this regard, there have not been frequent periods of hospitalization.  Furthermore, the Veteran has not made statements to the effect that the disability would cause marked interference with employment and the VA examiner specifically the disability would not significantly commented impact the Veteran's work.

Accordingly, referral for extraschedular consideration is not warranted.


ORDER

An initial rating for the Veteran's cervical spine disability in excess of 10 prior to May 14, 2014 and in excess of 20 percent starting on that date is denied.


REMAND

An October 2002 rating decision granted service connection for tinnitus rated 10 percent disabling since March 4, 2002.  See Rating Decision - Narrative received October 10, 2002 and Notification Letter received October 16, 2002.

In correspondence received in December 2005, the Veteran indicated he wanted separate ratings for each ear for tinnitus and an earlier effective date for the grant of service connection.  See Statement in Support of Claim received December 13, 2005.

In a January 2007 rating decision, the RO denied both an earlier effective date for the grant of service connection and a higher rating for tinnitus.  See Rating Decision - Narrative received January 24, 2007.

Correspondence received at the Board in July 2007 and added to the claims file expresses the Veteran's disagreement with the rating decision.  He pointed out that an earlier November 1998 rating decision contained an impression of bilateral tinnitus in support of his belief entitlement arose as of 1998.  See Correspondence received July 9, 2007.  This statement should be construed as a timely filed notice of disagreement and as a result the RO should have issued a statement of the case (SOC).  Under the circumstances, the Board has no choice but to remand the matter.  

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the AOJ that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim will only be before the Board if the Veteran files a timely substantive appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue an SOC to the Veteran addressing the matter of entitlement to an earlier effective date for the grant of service connection for tinnitus.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal.  Then, only if the appeal is timely perfected, this issue should to be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


